Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. John A. Garrity (Reg. No.: 60,470) on 08/31/22.
The application has been amended as follows: 
Claim 7, line 1, “in claim 6” has been changed to - - in claim 4 - -
Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, 10, 11, 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Upon further consideration and comparison with prior art of record (closest reference – Gong Jie et al. – Non-orthogonal multiple access system with wireless energy harvesting – 2017 23rd Asia-Pacific Conference On Communication (APCC), University of Western Australia, 11 December 2017 (2017-12-11), applicant REMARKS filed on 08/26/22 is agreed to.  Thus, amended claims 1, 2, 4, 5, 7, 8, 10, 11, 13-15 are allowed over prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633